Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05083 WORLDWIDE INSURANCE TRUST - WORLDWIDE BOND FUND (Exact name of registrant as specified in charter) 99 Park Avenue, New York, NY 10016 (Address of principal executive offices) (Zip code) Van Eck Associates Corporation 99 PARK AVENUE, NEW YORK, NY 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: DECEMBER 31 Date of reporting period: JUNE 30, 2007 Item 1. REPORT TO SHAREHOLDERS. Worldwide Insurance Trust WORLDWIDE BOND FUND The information in the shareholder letter represents the personal opinions of the management team members and may differ from those of other portfolio managers or of the firm as a whole. This information is not intended to be a forecast of future events, a guarantee of future results or investment advice. Also, please note that any discussion of the Funds holdings, the Funds performance, and the views of the management team members are as of June 30, 2007, and are subject to change. Worldwide Bond Fund Dear Shareholder: The Initial Class shares of Van Eck Worldwide Bond Fund gained 0.93% for the six months ended June 30, 2007. The Fund outperformed the benchmark Citigroup World Government Bond Index 1 , which returned 0.41% in U.S. dollar terms. During the six months, the global bond markets were characterized by two general investment themes: (1) 10-year yields trended higher across most major bond markets during the first half of the year; (2) the U.S. dollar weakened relative to most major currencies, the Japanese yen being a notable exception. While global bond returns during the first six months of 2007 were somewhat muted compared to those of 2006, the declining U.S. dollar was enough to partially offset the negative local currency returns in most bond markets and bring most major bond markets into modestly positive territory. Indeed, the return differential in dollar versus local currency terms, though narrow, indicates the supportive contribution that dollar weakness made to global bond returns during the period. (The Funds benchmark Index returned 0.41% in U.S. dollar terms and 0.83% in local currency terms.) The Funds outperformance versus its benchmark Index during the semi-annual period was largely driven by its underweighted exposure to the Japanese market and its overweighted positions in the Canadian and New Zealand bond markets. Muting the Funds relative results somewhat were its underweighted allocation to the euro and its lack of exposure to the Australian bond market. Market and Economic Review The first half of the 2007 was challenging for global bond investors, as bond yields generally moved higher across most major markets, consequently causing bond prices to fall lower. The yield on 10-year U.S. Treasuries rose by approximately 33 basis points, beginning the year at 4.70% and ending June at 5.03% . The German 10-year bond yield rose over 62 basis points, from 3.95% to 4.57% over the six months ended June 30, 2007. The U.K. 10-year bond yield rose 72 basis points, from 4.74% to 5.46%, and the Japanese 10-year bond yield rose approximately 20 basis points, from 1.68% to 1.88% over the same time frame. The Canadian 10-year bond yield climbed over 45 basis points, from 4.10% to 4.55% for the semi-annual period. Central bank policyboth anticipated and actualcontinued to dominate. The U.S. Federal Reserve Board (the Fed) was on hold throughout the period, maintaining the federal funds rate at 5.25%, although speculation ran high regarding the direction and timing of its next move. The Canadian and Australian central banks were also on hold during the period. Meanwhile, the European Central Bank raised its interest rates twice more during the period, for a total of 50 basis points (+0.50%) . Similarly, the U.K. and Swedish central banks raised interest rates two more times during the period. New Zealands central bank raised interest rates three times during the period, and the Bank of Japan raised its interest rates only one more time. Central bank tightening in Europe and elsewhere was driven, of course, by global economic conditionsas was the Fed remaining on hold. In the U.S., economic growth appeared to re-accelerate during the second quarter of 2007 after a slow annualized rate of just 0.6% in the first quarter of the year. Meanwhile, inflationary pressures remained subdued during the first half, even as energy and other commodity prices rose. The CPI (Consumer Price Index) was measured at 2.7% year over year at June 30, 2007, compared to 2.5% at yearend 2006. As stated by the Fed following its June 28 meeting, Economic growth appears to have been moderate during the first half of this year, despite the ongoing adjustment in the housing sector. Readings on core inflation have improved modestly in recent months. Economic growth in the U.S. remained weaker than that of both Europe and Japan for the six months. Meanwhile, as mentioned, an important support to bond market performance for U.S. dollar-based global bond investors was the U.S. dollars weakening relative to most major currencies. Such dollar weakness was due in part to uncertainty about the Feds next move and the direction of inflation. Also contributing to U.S. dollar weakness, and Worldwide Bond Fund simultaneously giving support to the euro, was the view that central bank tightening cycles would continue and even accelerate in Europe while the Fed would remain on hold. During the semi-annual period, relative to the U.S. dollar, the euro strengthened by +2.60% and the British pound by +2.55% . The Australian, Canadian and New Zealand currencies strengthened relative to the U.S. dollar by +7.70%, +9.43% and +9.77%, respectively. The exceptions to this trend were the Swiss franc, the South African rand, the Taiwanese dollar and the Japanese yen, which weakened relative to the U.S. dollar by 0.21%, 0.52%, 0.79% and 3.34%, respectively. Fund Review Throughout the first half of the year, the Fund had an overweighted position relative to the Index in terms of U.S. currency and an underweighted position relative to the Index in terms of U.S. duration. The Fund ended June with a 24.0% allocation to the U.S. market. After being the second worst performing constituent of the Index in U.S. dollar terms for 2006, the U.S. bond market outpaced the Index for the six-month period ended June 30, 2007. Thus, the Funds U.S. duration positioning detracted modestly from its relative performance. The Citigroup U.S.
